Title: To Benjamin Franklin from Pelatiah Webster, 2 May 1780
From: Webster, Pelatiah
To: Franklin, Benjamin


Hond Sir
Philada. 2 May. 1780
I hope you will excuse me, if I interrupt your attention for a moment to the great objects which Engross your tho’ts by advices of particular things which are objects of genl Concern & much conversation here, & tho’ Important yet may not be the subject of Publick Dispatches.
The state of our Finances & Currency is the most alarming circumstance which Engages the genl. attention at present. I have devoted my time six months past to the study of that subject, & have wrote five Essays under the signature of “A Citizen of Philada.” The Two Last I Inclose, shod. have sent the whole set but I coud. not suppose you coud. have time to read them all. If you shod. find time & think the Essays deserve so much attention shod. be greatly obliged for your Remarks, the Intricacy of the subject, & the maze that Congress & all America are in concerning it, with the most alarming Effects, & the pressing necessity of Immediate action & attempt of Remedy, all prove that the attention of the ablest Genius, is Necessary to the Publick safety— In addition to what you will find in the Essays, I have observd, that every Publick department is Deeply in Debt that the Quota demanded by Congress from the several states are dilatorily paid, & if all paid wd. not be Equal to the Expenditures.— Inclose the Resolutions of Congress of 18 March, Least they Shod. not have Reach’d you.— I subjoin the price Current of our market by which you will be able to Judge the State of our Trade & Currency.— The County is yet full of Supplies & is very Little Exhausted, but our Currency [MS faded: is not?] a sufficient medium to Draw private property into publick use.— Please to make my best Compliments to Mr J Adams, & Shew him my Essay if you think proper.
I am, Sir, with all Esteem & Respect Your Most Obedt. Hum servt.
Pelatiah Webster

price Currt. at Philada.
W. Ind. Rum £50 per Gall.
Musco. [muscovado] Sugars, £300 per hund.
Bohea Tea £30 per lb.
Bar Iron £2400 per Ton
flour £90 per hund.
Excha. of Hard Money
3 months past, 60 for 1.
Bills on Europe 45 for 1.
P.S. The Common News here is that on the 12 ult. Charlestown was Not Taken but very Closely invested, that the Enemies ships (20 from 64 down to small ones) had got over the Bar & passed Sullivans Island with some Damage & were anchord in the Bay off the point where Fort Johnson formerly stood. Their Land Forces were supposed 6000 men with a recruit of 2000 men Expected from N York from whence they saild several Weeks ago. Ours are not Inferior, & the president Huntington told me this Day, that by the Last advices, they were resolved to Defend the place to the Last, & were in fine spirits, & Confident of success.
Genl Washington has not yet moved from his Winter Quarters in N Jersey, his force is Eno’ to Ballance that of Genl Kniphausen Who Commands in N York, but does not Seem disposed to action, Except sending out now & then a Forraging party to plunder &c The Enemy keep their post at Penobscot otherwise N England is free. We have Great health Every Where thro’ the Country Especially in the army,— We seem to have No Difficulties but in the finances, & they are Easily cured but perhaps the measure of suffering sufficient to procure the necessary Exertions, is Not yet full—. Mr. Laurens was not saild for Holland on 12th Ult, but was then at Wilmington N Carolina— Our markets Are Very high, Beef 60/ per lb Butter 105/. Candles 90/. Hiccory Wood 3 to 400 Dollrs. Cheese 52/6 a 60/. Gammons 60/ a 75/. Sawing a Cord of hiccory Wood 15£ &c. &c.
honble Benja Franklin Esqr

